Citation Nr: 0126034	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 until 
January 1982.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which, in pertinent part, 
increased the disability evaluation assigned the veteran's 
service-connected low back disorder to 20 percent effective 
from February 1, 1997.  The 20 percent disability evaluation 
was confirmed and continued in an October 1998 rating 
decision.  The veteran filed a notice of disagreement in July 
1999, and a statement of the case was issued in April 2000.  
The veteran's substantive appeal was received in May 2000.  A 
hearing before the undersigned was conducted in August 2001.

The Board notes that in a letter received by the RO in August 
2001, the veteran submitted four new items of evidence, which 
consisted of letters from his two sisters and a VA physician, 
as well as a March 1998 award letter from the Social Security 
Administration.  The veteran explicitly waived his right to 
have these documents reviewed by the RO.   

The Board observes that in an April 2000 letter to the 
veteran, the RO noted that the veteran had claimed that he 
was unemployable due to service-connected disabilities, and 
requested that the veteran complete and return a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, if he wished to claim entitlement to that 
benefit.  The veteran also appeared to indicate at the August 
2001 hearing that he was unemployable based on service-
connected disabilities.  However, no completed Form 21-8940 
is of record, and as such, that matter has not been 
adjudicated by the RO.  It is thus, not before the Board at 
this time.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disability is currently productive 
of subjective complaints of constant low back pain; objective 
clinical findings include pain on motion, and functional 
impairment comparable to severe limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for status 
postoperative L4-5 discectomy and laminotomy, and L3-4 
laminectomy have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5010-5292 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected low back disability has worsened, 
necessitating a higher evaluation.  A review of the record 
reveals that the veteran was originally granted service 
connection for, in pertinent part, minimal traumatic 
arthritis of the lumbar spine in a February 1983 rating 
decision, and was assigned a 10 percent evaluation.  While 
the veteran did not challenge the initial rating assignment, 
he has sought an increase in rating on multiple occasions.  
In the September 1998 rating decision on appeal, the RO, in 
pertinent part, granted the veteran a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.30 effective from 
November 4, 1996, based on surgical or other treatment 
necessitating convalescence, and granted an increased 
evaluation of 20 percent effective from February 1, 1997; the 
service-connected low back disability was recharacterized as 
status postoperative L4-5 discectomy and laminotomy, and L3-4 
laminectomy.  This 20 percent rating was continued in October 
1998.  The veteran expressed his disagreement with the 
assigned 20 percent evaluation in July 1999.  However, the 20 
percent disability evaluation was continued in a March 2000 
rating decision.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA legal criteria 
in the May 2001 Supplemental Statement of the Case.  Thus, 
the veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions and the aforementioned May 2001 
Supplemental Statement of the Case.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the veteran 
was most recently afforded a VA examination in February 2001 
in connection with his claim.  Additionally, the file 
contains several earlier VA examinations, and outpatient 
treatment reports.  Finally, treatment records dated March 
1999 and April 1999 from Dr. Thomas Basch, M.D., of St. 
Mary's Health Services are of record.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim for VA 
benefits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Board observes that the evidence of record includes X-ray 
evidence of arthritis.  Under Diagnostic Code 5010, arthritis 
due to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

The veteran is presently assigned a 20 percent evaluation 
under Diagnostic Code 5292.  Under this Code section, a 20 
percent rating is assigned for evidence of moderate 
limitation of lumbar motion.  A 40 percent rating is assigned 
for severe limitation of lumbar motion.  38 C.F.R. § 4.71a.  
The Board notes that related Diagnostic Code 5295 
(lumbosacral strain) applies a 20 percent rating is where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  The Board also notes that under 
Diagnostic Code 5293, for intervertebral disc syndrome, a 20 
percent rating is assigned for moderate, recurring attacks, 
and a 40 percent rating is assigned for severe recurring 
attacks with intermittent relief.  Finally, a 60 percent 
rating is for application for pronounced cases, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

The medical evidence of record consists of VA examinations in 
June 1998 and February 2001, as well as outpatient treatment 
reports dating back to 1996.   Additionally, the evidence 
associated with the file includes private treatment reports 
from Dr. Thomas Basch, M.D. as well as various letters 
written by the veteran's sisters and by a VA physician.  
Finally, the evidence includes testimony provided by the 
veteran at his August 2001 hearing before the undersigned. 

Upon examination by the VA in June 1998, the veteran 
presented with subjective complaints of pain, stiffness, 
fatigability and lack of endurance with respect to his back.  
He reported that though his pain was almost constant, cold 
and damp weather could induce flare-ups which intensified his 
pain through the lower extremities.  The veteran further 
stated that his pain was triggered by the lifting of heavy 
objects.  Physical examination yielded the following range of 
motion (ROM) findings: forward flexion to 75 degrees; 
extension to 20 degrees; lateral flexion to 40 degrees right 
and left; rotation to 30 degrees right and left.  The 
examiner further noted that flexion beyond 75 degrees and 
extension beyond 20 degrees caused pain, muscle spasm and 
weakness.  X-ray evidence revealed small osteophytes of the 
lumbosacral spine.  The study was otherwise normal.  The 
veteran was diagnosed with a history of back pain, and was 
noted to have a reduced ROM with no radiculopathy.

When examined by the VA in February 2001, the veteran 
complained of constant low back pain.  Objective examination 
revealed loss of lumbar lordosis.  A non-tender surgical scar 
was noted, and the veteran's muscle tone was good.  There was 
no spasm of the paravertebral muscles and no muscle atrophy.  
Further, there was no evidence of any scoliosis, and cough 
aggravation of pain was absent.  No neurological deficiencies 
were found in either lower extremity.  Reflexes were 
sluggish, but present nonetheless.  Straight leg raising was 
resisted to 35 degrees with complaints of pain in the back.  
Lasegue testing was negative.  The ROM findings made in 
February 2001 were as follows: flexion to 35 degrees, with 
pain beginning at zero degrees; extension to 10 degrees with 
pain beginning at zero degrees; right and left lateral 
flexion to 20 degrees, with pain from zero degrees; and 
rotation from zero degrees on both sides, with complaints of 
severe pain.  The veteran was diagnosed with a history of low 
back pain with injury, and multiple lower back surgeries 
without any subjective relief of back pain.  The examiner 
also diagnosed limited motion of the lower back with varying 
resistance and with disc involvement appearing to be at the 
L4-L5 and L5-S1 levels.  The examiner stated that it was not 
possible to expound on additional limitation of motion beyond 
the ROM findings.  In an addendum, the examiner reported that 
February 2001 MRI findings included L3-4 residual disc 
bulging with foraminal compromise and at L5-S1, left 
paramedian disc herniation.  

In addition to the VA examinations, the record also includes 
outpatient treatment reports that further serve to shed light 
on the nature and severity of the veteran's low back 
disability.  These records reveal surgical procedures in 1996 
and subsequent continued complaints of low back pain from 
July 1997 through February 2000.  The veteran's low back pain 
was consistently characterized as "chronic and severe" in 
treatment reports dated July 1997, February 1998, and April 
1998.  In a treatment report dated February 2000, the veteran 
stated that his back pain had increased over the last 4 
years.  Moreover, treatment reports dated April 1998 and 
August 1999 indicated pain upon ROM testing.  Neither report 
recorded the veteran's ROM in terms of degrees.  

The evidence associated with the file also contains a March 
1999 pain care report from Dr. Thomas Basch.  This report 
discussed the veteran's medical history with regard to his 
back, and noted his two prior lumbar laminectomies and 
discectomies.  The report contains the veteran's complaints 
of a deep aching sensation in the back radiating into the 
posterior aspect of his lower extremities.  It was reported 
that the pain was worsened by prolonged standing, prolonged 
walking, or by any bending or twisting maneuvers.  The 
veteran had stated that the pain would awaken him at night.  
Upon physical examination, Dr. Basch noted the veteran's 
difficulty in standing with erect posture.  Hyperextension 
with rotation of the torso was noted to worsen pain but cause 
no radiation.  Forward flexion was accomplished to 60 degrees 
before complaint of pain.  There was tenderness to palpation 
but no trigger pointing throughout the lumbar spine.  There 
was no paraspinous muscle spasm, and the buttocks and 
trochanters were non-tender.  Dr. Basch expressed that the 
veteran's back pain was primarily mechanical as he was unable 
to specifically identify a pain generator.  

In support of the veteran's claim, he submitted several 
letters to verify his physical condition.  One such letter, 
dated July 2001, was written by one of the veteran's sisters.  
In the letter she explained that the veteran's low back 
disability was progressively worsening, preventing him from 
performing simple tasks such as picking up a dropped napkin.  
She stated that even taking a walk involved considerable pain 
for the veteran.  Another of the veteran's sisters of wrote a 
letter, dated August 2001.  Similarly, this letter discussed 
the veteran's diminished quality of life that has resulted 
due to his back disability.  She noted that on occasion the 
veteran requires assistance to sit down.  Finally, the 
veteran submitted a letter from a VA physician, dated April 
2001, which noted that the veteran's service-connected 
disabilities are expected to continue for a minimum of 3 
years, and could possibly continue indefinitely.

Also casting light on the extent of the veteran's low back 
disability is the veteran's testimony given at his August 
2001 hearing.  The veteran explained that he felt pain in his 
lower back, going down his legs.  He noted that he took 
Oxycontin and Flexeril to treat his low back disability, but 
stated that the medication only lessened the pain, and did 
not fully alleviate his discomfort.  He further stated that 
he had tried the use of a brace, and also a TENS unit, but 
neither improved his condition.  When asked if he ever 
experienced sharp, shooting pains radiating from his lower 
back down to his legs, the veteran replied "all the time."  
He stated that he could not bend down to pick up objects 
without feeling pain, and he added that cold and rainy 
weather exacerbated his condition.  The veteran reported that 
he was currently unable to work as a result of his low back 
disability although he noted that Social Security benefits 
had been awarded on the basis of his service-connected low 
back disability and nonservice-connected depression.    

The Board has thoroughly reviewed the evidence of record, and 
finds adequate support for an increased evaluation to 40 
percent evaluation under Diagnostic Code 5292.  In reaching 
this determination, the Board relies upon the objective 
clinical findings made at the February 2001 VA examination, 
particularly with regard to range of motion.  At that 
examination it was revealed that the veteran had forward 
flexion only to 35 degrees, extension only to 10 degrees, 
right and left lateral flexion only to 20 degrees, and right 
and left rotation to zero degrees.  In each case, the veteran 
experienced pain on motion from zero degrees.  The Board 
finds these ROM results to indicate a severe level of 
impairment beyond that detected in past examinations.  

In support of the above conclusion, the Board calls attention 
to the ROM findings for June 1998, upon which the RO's 
September 1998 increase to a 20 percent rating was 
predicated.  The Board observes that these June 1998 ROM 
results showed significantly more mobility with respect to 
forward flexion (then to 75 degrees), extension (then to 20 
degrees) and lateral flexion (then to 40 degrees, both right 
and left).  Equally striking is the observation that the 
veteran's rotation diminished from 30 degrees bilateral in 
June 1998 to zero degrees bilateral in February 2001.  
Therefore, it is patently clear from these comparisons that 
the veteran's ROM has become markedly more limited over the 
appeal period.  

In addition to the medical data gleaned from the February 
2001 VA examination, other evidence of record supports the 
Board's conclusion that an increased evaluation for a low 
back disorder is warranted here.  The Board notes that the VA 
outpatient treatment records, spanning several years, contain 
consistent assessments of the veteran's low back disability 
as "chronic and severe."  This information conforms with 
the statements offered by the veteran's sisters, describing 
the veteran's daily difficulties in achieving seemingly 
ordinary tasks such as picking up a napkin or sitting down.  
Further, the medical findings and assessments of record 
conform with the veteran's own statements, offered at his 
August 2001 hearing, in which he explained that his pain is 
constant and is susceptible to flare-ups which amplify his 
condition.  Finally, according to the March 1999 treatment 
report written by Dr. Basch, the veteran is unable to 
maintain an erect posture while standing.     

In determining that the veteran is entitled to a 40 percent 
evaluation under Diagnostic Code 5292, the Board has taken 
into consideration his additional functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, the Board has 
determined that the veteran is not entitled to a rating in 
excess of 40 percent under any related Diagnostic Code.  
While Diagnostic Code 5293 offers a 60 percent evaluation, 
the evidence of record does not display the requisite 
neurological findings for such an assignment although the 
Board does note the evidence of residual disc bulging at L3-4 
and disc herniation at L5-S1 shown on February 2001 MRI 
report.  Additionally, as there is no evidence of ankylosis 
of the lumbar spine, Diagnostic Code 5289 is inapplicable.  
There are no other pertinent Diagnostic Codes that could 
afford the veteran a rating in excess of 40 percent.  

Therefore, based on all of the foregoing, the Board concludes 
that the veteran is entitled to a 40 percent evaluation under 
Diagnostic Code 5292 for his low back pain.  As the evidence 
is supportive of an increased disability evaluation of 40 
percent, application of the benefit of the doubt doctrine is 
not appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
veteran's low back pain has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  The Board acknowledges the 
veteran's statements that he can not work as a result of his 
low back disability, and as noted in the Introduction, the RO 
has solicited information from him regarding his intention to 
claim entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The Board notes that the assigned 40 percent 
evaluation is recognition of a severe degree of disability.  
The Board notes further, that the veteran has most recently 
worked as a long distance truck driver and the Board finds 
credible his statements that such a significant back disorder 
impacted on this type of work to a significant degree.  
However, the Board does not find the disability picture 
presented, and as documented in the evidence of record, to be 
so exceptional or unusual so as to render impractical the 
application of the regular schedular standards.  As such, the 
Board finds no basis to warrant consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 40 percent rating for status postoperative L4-5 discectomy 
and laminotomy, and L3-4 laminectomy is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

